DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of the invention of Group II, drawn to a nanowire array, in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that it is believed that a single search an examination covering all claims would not be a burden for the examiner.  This is not found persuasive because the searches for the elected invention did not render results relevant for all limitations required by the non-elected invention of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 10-18, 22-24, 27, 33. 35, 37, and 39-75 have been cancelled.  Claim 31 has been amended.
Claims 1, 4-9, 19-21, 25, 26, and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 31, 32, 34, 36, and 38 are under examination.

Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 31, 32, 34, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, the recitation of “substantially cylindrical” in claim 31 renders the claim indefinite because the term “substantially cylindrical” is not defined by the instant specification or art.  Neither the instant specification nor the art provides some standard for measuring the intended degree.  Thus, the metes and bounds of the claim cannot be determined and the claims is indefinite.
Claims 32, 34, 36, and 38 are rejected for being dependent from the rejected claim 31 and also for failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 31, 36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Advanced Healthcare Materials, 2013, 2: 1103-1107).
Chen et al. teach a diamond nanoneedle array for cell transfection comprising diamond nanoneedles perpendicularly attached to a nanodiamond layer (i.e., a substrate); the diamond nanoneedles have a total length of 7.42 µm and comprise a cylindrical body portion and a cylindrical tip portion of 135 nm in length (i.e., the body portion constitutes at least 70% of the nanoneedles length); the diameter of the body portion is larger than the diameter of the tip portion (claims 31, 36, and 38) (see p. 1103; p. 1104, Fig. 1; p. 1106, column 1, second full paragraph).   As defined by the instant specification, nanoneedles are the same as nanowires (claim 31) (see p. 4, last two lines).  Thus, the teachings of Chen et al. anticipate the claimed invention.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	Claims 31, 32, 34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., in view of both Ginaven et al. (U.S. Patent No. 5,457,041) and Han et al. (Biochem. Biophys. Res. Commun., 2005, 332: 633-639).
The teachings of Chen et al. are applied as above for claims 31, 36, and 38.  Chen et al. do not of a length of at least 10 µm (claim 32), nor do they teach that the body portion has an average diameter of less than 300 nm (claim 34).  However, Chen et al. teach that the nanoneedle array could be optimized for different cell types by varying the nanoneedles diameter and length (see p. 1103, columns, first full paragraph; p. 1105, column 2, third paragraph).  Ginaven et al. teach that the nanoneedles length and diameter could be varied to optimize delivery to target cells, where optimization entails varying the length between 10 to 25 µm and the diameter between 500 nm and 3 µm (see column 3, line 54 through column 4, line 11; column 4, lines 39-44).  While Ginaven et al. teach a diameter between 500 nm and 3 µm, Han et al. teach varying the nanoneedle diameter between 200 and 800 nm to identify the diameter required for efficient gene expression; Han et al. teach that a diameter of 200 nm provides for efficient transfection without affecting cell viability (see Abstract; p. 637).  Modifying Chen et al. by using an average diameter of 200 nm and body portions having lengths sufficient to achieve a total length within the range of 10-25 µm would have been obvious to one of skill in the art with the reasonable expectation that doing so would  optimize the nanoneedle array for transfection of cells of interest.  By doing so, one of skill in the art would have used body portions of at least 1 µm in length.
prima facie obvious at the time of its effective filing date.

8.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ILEANA POPA/           Primary Examiner, Art Unit 1633